DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Status of Claims
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination received on 06/14/2022.
Applicant’s election without traverse of claims 1-12 in the reply filed on 12/30/2019 is acknowledged. 
Claims 1 is amended. Claim 2, 3, 4, and 8 are cancelled.  Claims 25 and 26 are newly added. Claims 1, 5-7, 9-12 and 21-26 are considered in this Office Action. Claims 1, 5-7, 9-12 and 21-26 are currently pending.

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action.
Applicant’s amendment has been considered, an updated 35 U.S.C. 103 rejections will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 103 rejection to claims has been considered, but are moot, because applicant’s argument was primarily raised in light of applicant’s amendments. Accordingly, the rejection is update in the 103 rejection below. 
Applicant asserts independent claim 1 is amended herein to clarify "calculating an overall performance score for a subject agent in the first set of agents as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric, as determined based on the second set of agents[.]"Independent claims are further amended herein to recite "the plurality of designated performance metrics being variably determined from the set of performance metrics[.]" Support for these amendments can be found at least at    [0031], [0032], [0045], and [0051]. For example, [0031] states that "[d]etermination may be performed . .. automatically by processor 106. As further discussed below, determination of the performance metrics from the set of available performance metrics in step 204 may be performed based on user input, a current date or season, an agent's role, specialty, location, or department of one or more of the agents selected for assessment, and/or a client being served." Furthermore, [0051] recites "[b]ased on data retrieved from data store 130 regarding prior interactions of all agents with this customer, processor 106 may find a correlation between successful sales and a speaking volume above 65 dB . . . Based on this data, a measured speaking volume above 65 dB may be weighted by the processor 106 in step 410 as a high contribution to the Sales Agent's overall performance score." In this example, the processor is determining that measured speaking volume is the designated performance metric to be used for calculating the overall performance score. As such, the performance metrics are being variably determined from the set of performance metrics to better pinpoint the relevant performance metrics for certain performances. None of the cited references, alone or in combination, disclose or suggest these limitations.
The examiner respectfully disagrees. Examiner notes that although the claims are interpreted in the light of the specification, limitations from the specification are not read into the claims. See In re Van Genus. 988 F.2d 1181,26 USPQ2d 1057. (Fed. Cir. 1993). Further, under broadest reasonable interpretation, a person of ordinary skills in the art would recognize that Cooper teaches calculating an overall performance score for a subject agent in the … set of agents as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric as described in fig. 5 element 530 which illustrates a weight for each designated performance metric i.e., volume 45%, customer satisfaction 35%, and quality 20% and an overall performance score based on the metric breakdown and its weight. While Cooper teaches calculating an agent performance score and transmitting the score to a subject agent in real time based on prior performance, it does not explicitly teach the first set of agents, however, analogous reference in the field of performance evaluation, Gouvernel teaches par. [0073] and fig. 1 describe employee list 118 is a graphical indication of at least one of employees 104, employee group 119, or any group or subgroup thereof, for which supervisor 106 enters employee evaluations 108. Moreover, para. [0190] describes the selection mechanism which allow evaluator to select a set of employees, while par. [0076] evaluation chart 120 is a multi-axis grid on which supervisor 106 can enter assessments of at least one of various characteristics, qualities, or performances of employees 104.
Applicant asserts that Cooper fails to teach or suggest performance metrics that are variably determined from a set of performance metrics. Cooper's performance metrics with predetermined performance thresholds are used to determine the status of agent performance. Modifying the teachings of Cooper to variably determine the performance metrics by which to calculate the overall performance score of the agent would frustrate the intended purpose of Cooper. For instance, Cooper's teachings are directed to motivating employees based on predetermined thresholds that the employee is aware of. Cooper states that "[t]he agent view (500) may present perks information (580). Perks may be rewards that agents can win based on predetermined performance criteria." Id., [0115] and FIG. 5. (Emphasis added). As such, the employee must know what the predetermined threshold is for them to be motivated to attain such a goal and the associated perk. If Cooper's system were modified to variably determine the 11U.S. Patent Application Serial No. 15/497,774Response Dated June 14, 2022Responsive to Office Action Dated March 14, 2022performance metric, the employees of Cooper's system would be left guessing as to what metric or goal they should be working towards for a perk. Therefore, a person of ordinary skill in the art would not look to modify the teachings of Cooper to incorporate such a limitation.
The examiner respectfully disagrees. The examiner notes, under broadest reasonable interpretation, Cooper teaches [0057] the application subsystem (140) may be configured to use information (e.g., agent statistics) retrieved from the data store (130) to calculate agent performance metrics, [0071] The application subsystem (140), data store (130), and client (150) may function as described above to generate performance metrics from the gathered data (e.g., statistics)(performance data), [0083] The business layer (464) may then use the data objects to perform business logic calculations. The business layer (464) may be configured to request retrieval of agent statistics, team statistics, agent statuses, performance leaders, agent scorecard data, agent bonuses, agent contests, and any other information stored in the data store (130), and [0084] The business layer (464) may include instructions for calculating performance metrics for agent scorecards. For example, a scorecard module may be configured to calculate volume, customer service, quality, and performance scores for particular agents. Furthermore, fig. 5 elements 530 and 520 illustrate a list of designated performance metrics from a set of performance metric of an agent wherein designated performance metrics being variably determined from the set of performance metrics which based on asset of performance metric as discussed above.
Accordingly, Applicant’s arguments concerning the 35 U.S.C §103 rejection of claim 1 are not
persuasive and the rejection is therefore maintained in the updated 103 rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-7, 9-12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim A. Cooper (US 2008/0267386 A1, hereinafter “Cooper” ) in view of Jerome Gouvernel (US 2016/0275431 A1, hereinafter “Gouvernel”) in view of Sebastian Blank (US 2016/0078391 A1, hereinafter “Blank”) in view of Suchana Seth (US 2015/0178371 A1, hereinafter “Seth”).
Claim 1:
Cooper teaches:
A non-transitory computer readable medium storing computer-executable instruction which, when executed, cause a processor to execute a method of providing real-time feedback, the method comprising the steps of [[0033] describes the system (100) may be configured in a service-oriented architecture and may be implemented as software instructions, or other forms of computing instructions, on one or more computer-readable mediums and a computer]: 
recording a second set of measurable parameters during a prior performance of a second set of agents [[0057] the application subsystem (140) may be configured to use information (e.g., agent statistics) retrieved from the data store (130) to calculate agent performance metrics. [0067] the listener subsystem (120) is configured to forward the acquired contact center data to the application subsystem (140), which may store the data in the data store (130). As described above, the application subsystem (140) may be configured to retrieve information from the data store (130), use the retrieved data to generate agent performance metrics, associate the metrics with an agent scorecard,], 
determining a plurality of designated performance metrics for evaluating the … set of agents from a set of performance metrics of the second set of agents, the plurality of designated performance metrics being variably determined from the set of performance metrics[[0057] the application subsystem (140) may be configured to use information (e.g., agent statistics) retrieved from the data store (130) to calculate agent performance metrics, [0071] The application subsystem (140), data store (130), and client (150) may function as described above to generate performance metrics from the gathered data (e.g., statistics) and to present the performance metrics in presentation views (270) for consideration by the users (160), [0083] The business layer (464) may then use the data objects to perform business logic calculations. The business layer (464) may be configured to request retrieval of agent statistics, team statistics, agent statuses, performance leaders, agent scorecard data, agent bonuses, agent contests, and any other information stored in the data store (130), and  [0084] The business layer (464) may include instructions for calculating performance metrics for agent scorecards. For example, a scorecard module may be configured to calculate volume, customer service, quality, and performance scores for particular agents. fig. 5 elements 530 and 520 illustrate a list of designated performance metrics from a set of performance metric of an agent wherein designated performance metrics being variably determined from the set of performance metrics]; 
calculating a value for each designated performance metric based on the second set of measurable parameters [fig. 5 element 530 and 520 illustrate a list a calculated value for each the designated performance metrics from a set of performance metric of an agent]; 
calculating a weight for each designated performance metric based on the prior performance of the second set of agents [fig. 5 element 530 illustrate a weight for each designated performance metric i.e., volume 45%, customer satisfaction 35%, and quality 20%]; 
calculating an overall performance score for a subject agent in the … set of agents as a summation of a set of products of the values for each designated performance metric and the weights for each designated performance metric [fig. 5 element 530 illustrate a weight for each designated performance metric i.e., volume 45%, customer satisfaction 35%, and quality 20% and an overall performance score based on the metric breakdown and its weight]; 
transmitting the overall performance score to the subject agent in real-time [[0089] The business layer (464) may forward generated results (e.g., calculated scores or scorecards) to the presentation layer (476) and/or the service layer (460) for transmission to the clients (FIG. 1; 150). The results may be presented to users (160) in real time (or near real time) in the presentation views (270)]; 
While Cooper teaches calculating an agent performance score and transmitting the score to a subject agent in real time based on prior performance, it does not explicitly teach the following, however, analogous reference in the field of performance evaluation, Gouvernel teaches: 
selecting a first set of agents for assessment [para. 0073 and fig. 1 describe employee list 118 is a graphical indication of at least one of employees 104, employee group 119, or any group or subgroup thereof, for which supervisor 106 enters employee evaluations 108. Moreover, para. 00190 describes the selection mechanism which allow evaluator to select a set of employees];
recording a set of measurable parameters during a first performance of the first set of agents [para. 0076 evaluation chart 120 is a multi-axis grid on which supervisor 106 can enter assessments of at least one of various characteristics, qualities, or performances of employees 104 ]; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Gouvernel with Cooper to include a first set of agents for selection and recording performance associated with said agents. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.
While Cooper teaches calculating an agent performance score and transmitting the score to a subject agent in real time based on prior performance, Gouvernel teaches a first set of agents and recording a set of measurable parameters during a first performance, it does not explicitly teach the following, however, analogous reference in the field of performance evaluation, Blank teaches:
wherein the second set of agents is distinct from the first set of agents, and wherein the prior performance occurs before the first performance [[0034] describes a comparison of an operator’s performance score against other operator previous performance in real-time, Examiner interprets these two distinct agents and wherein the previous performance of the second operator occurred previously]; 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Blank with Cooper and Gouvernel to compare the two sets of agents’ performances wherein the first set of agents are different of second and that the prior performance occurs before the first performance. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.
While Cooper teaches calculating an agent performance score and transmitting the overall score to a subject agent in real time based on prior performance, Gouvernel teaches a first set of agents and recording a set of measurable parameters during a first performance, Blank teaches that the first set of agents are different of second and that the prior performance occurs before the first performance, it does not explicitly teach the following, however, analogous reference in the field of performance evaluation, Seth teaches:
and transmitting the overall performance/interaction … to a subject agent in the first set of agents in real time during the first performance to cause the first performance of the subject agent to be modified[[0048] , the recommendation engine generates a set of recommendations, which serve as relevant information for assisting the agent to better understand and fulfil the customer's needs as well as for suggesting actions that the agent can take towards the desired outcome of the dialogues. Such recommendations can be presented to the agent in the recommendation area 308 within the agent chat console 300. In an embodiment, customer information from various sources such as past interactions, social media, customer relationship management (CRM) data and the like may be used to segment and profile the customer to generate profile information for each given customer. [0048] the supervisor may quickly have an overview about the performance of his/her agents and the supervisor may provide his/her feedback to the agents in real time. Further, the supervisor is provided with a past chats view button 510, which may provide the supervisor with the past chat interactions of a particular agent with the customer. These past chat interactions may aid the supervisor in evaluating a progress of the dialogue and offer suggestions to the agent for improved chat performances in future], wherein the first performance is a live agent interaction with a client [fig. 5 describes a live interaction with a first agent and a client, wherein  [0048] the supervisor may quickly have an overview about the performance of his/her agents and the supervisor may provide his/her feedback to the agents in real time].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Seth with Cooper, Gouvernel, and Blank to transmit the overall performance score in real-time of the second agent, taught by cooper, to a first agent during a live performance to provide a feedback to further help the agent during their live performance improve. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.

Claim 5:
Cooper teaches:
wherein the set of performance metrics includes a performance metric selected from a group consisting of average time per call, average monetary amount collected per unit time, shrinkage, and a forecasted satisfaction rating [Fig. 5 illustrates in element 520 and 530 information such as average handle time max (average time per call), shrinkage (min handle time), and forecasted satisfaction rating (#584). Fig. 6b and para. 0085 illustrate monetary amount collected per unit time].

Claim 6:
Cooper teaches the following limitation:
wherein the value of a particular designated performance metric in the plurality of designated performance metrics is equal to a value of a particular measurable parameter in the second set of measurable parameters [para. 00117 and figure 5 describe that the performance thresholds for the performance gauges (530) may be predefined by users (160) having administrative role, wherein the value of a particular designated performance metric in the plurality of designated performance metrics can be set to equal to a value of a particular measurable parameter in the set of one or more measurable parameters]. 

Claim 7:
While Cooper teaches calculating an agent performance score and transmitting the score to a subject agent in real time based on prior performance, it does not explicitly teach the following, however, analogous reference in the field of performance evaluation, Gouvernel teaches: 
wherein the second set of agents is selected based on a shared characteristics with the first set of agents selected from a group consisting a specialty, a location, a role, a previous ranking, a previous overall performance score, and demographics[para. 0073 describes the employee list 118 is a graphical indication of at least one of employees 104, employee group 119, or any group or subgroup thereof, for which supervisor 106 enters employee evaluations 108, wherein the employee groups 119 are logical groupings of a subset of employees 104 sharing at least one common attribute relating to employer 110. For example, employee groups 119 can be, but not limited to, employees 104 that are direct reports of supervisor 106, employees 104 that are indirect reports of supervisor 106, employees 104 assigned to a same team of employer 110, employees 104 assigned to a department of employer 110, as well as other groups and subgroups of employees 104. Examiner Notes: wherein specialty, location, a role, etc…, are attributes]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Gouvernel with Cooper to include that the second set of agents is selected based on a shared characteristic with the first set of agents selected from a group consisting a specialty, a location, a role, a previous ranking, a previous overall performance score, and demographics. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.

Claim 9: 
While Cooper teaches calculating an agent performance score and transmitting the score to a subject agent in real time based on prior performance, it does not explicitly teach the following, however, analogous reference in the field of performance evaluation, Gouvernel teaches: 
wherein the step of determining a plurality of designated performance metrics from the set of a performance metrics is performed based on a specialty or a role of the second set of agents [para. 0073 employees 104 assigned to a same team of employer 110, employees 104 assigned to a department of employer 110. Examiner is interpreting same department as common specialty]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Gouvernel with Cooper to include that the determination of the plurality of designated performance metrics from the set of a performance metrics is performed based on a specialty or a role of the second set of agents. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.

Claim 10:
Cooper teaches the following limitation:
further including the steps of transmitting to the subject agent the weight calculated for each designated performance metric [fig. 6A illustrates an example of output of the calculated weight for each designated performance metric. Para. 142 describes transmitting the performance metrics].

Claim 11:
Cooper teaches the following limitation:
wherein the steps of calculating a weight for each designated performance metric based at least in part on a date [para. 00147 describes a calculations module (940) configured to calculate the performance metrics (850) from the received data and/or any historical data stored in the data store (870), further fig. 6A illustrates weight score associated with performance metric].

Claim 12: 
While Cooper teaches multiple performance as illustrated in fig. 6A-6C and para. 0120 describes provide immediate feedback and consequences to the users to collect performances data in real-time, neither Cooper nor Gouvernel teach the following the limitation explicitly, however, Seth teaches:
wherein the […] performance is a live performance agent interacting with a client [fig. 5 describes a live interaction with a first agent and a client, wherein  [0048] the supervisor may quickly have an overview about the performance of his/her agents and the supervisor may provide his/her feedback to the agents in real time].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Seth with Cooper, Gouvernel, and Blank to transmit the overall performance score in real-time of the second agent, taught by cooper, to a first agent during a live performance to provide a feedback to further help the agent during their live performance improve. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by comparing their performance their peers in a subjective comparison.

Claim 24: 
Cooper teaches the following limitation:
The computer-readable medium of claim 1, further comprising: adjusting the weight calculated for a particular designated performance metric in real time based at least in part on the first performance by the subject agent [para. 00147 describes a calculations module (940) configured to calculate the performance metrics (850) from the received data and/or any historical data stored in the data store (870), further fig. 6A illustrates weight score associated with performance metric, while [0175] the system enable the administrator to perform administrative operations, including, but not limited to, adding, deleting, and updating agent profiles, manually entering performance scores (e.g., customer satisfaction survey scores), managing team memberships, setting and modifying thresholds (e.g., bonus criteria), setting and modifying factors associated with overhead and margin thresholds, defining, modifying, and deleting customer satisfaction survey questions, and any other administrative function helpful for the operation of the system (800), while para 0012 the performance metrics are provided to the client device in real time].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Cooper with Gouvernel to include the steps of calculating a weight for each designated performance metric based at least in part on a date. Doing so would help agents and works of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Gouvernel in view of Blank in view of Seth, as applied in claim 1, and further in view of Howard M. Lee (US 2005/0091071 A1, hereinafter “Lee”).
Claim 21:
While Cooper teaches transmitting the selected overall performance score to a subject agent in the first set of agents(para. 0058 describes associate agent performance metrics with agent scorecards which may be sent and presented to the user as illustrated in fig. 6A) and Seth teaches (fig. 5 describes a live interaction with a first agent and a client, wherein  [0048] the supervisor may quickly have an overview about the performance of his/her agents and the supervisor may provide his/her feedback to the agents in real time), Cooper, Gouvernel, Blank, Seth teach the following the limitation explicitly, however, analogous reference in the field of performance evaluation, Lee teaches:
transmitting a message to the subject agent in real time during the first performance indicating a particular goal based on past data related to the client [para. 0082-0083 and fig. 5 describe evaluating an agent by conferencing the same agent's call to the team of analysts and reviewing the analysts' responses with the analysts and [0083] the even better feedback at 506, along with the transaction, scored at 508, is provided to the agent in near real-time. Information from the analysts can be displayed directly on an agent's computer monitor such as computer 412, 422 or 432. In one embodiment, near real-time results are sent to the business's contact center management at 512 as well as other levels of the business organization as are appropriate, wherein the Feedback is received from the agent at 514, input on the analysts' reports and even better performance suggestions are analyzed by the business and input is feedback to a recalibration process 518 that ensures that the scoring 506 and 508 are in accordance with the goals of the particular business].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Lee with Cooper, Gouvernel, Blank, and Seth to ensure that the overall performance is computed as a summation of a set of products of the values for each designated performance metric and transmitting score to the agent. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Gouvernel in view of Blank in view of Seth in view of Lee, as applied in claim 21, and further in view of Adam Waalkes (US 2008/0043983 A1, hereinafter “Waalkes”).
Claim 22:
Cooper does not explicitly teach the following limitation, however Waalkes teaches the following limitation:
The computer-readable medium of claim 21, wherein the particular goal is a speaking volume [[0005] describes meeting caller expectation for example, some callers may be hard of hearing and require increased sound volume.].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Waalkes with Cooper, Gouvernel, Blank, Seth, and Lee, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to include speaking volume part of recommendation for performance improvement. Doing so would help agents of a workplace improve their based on their performance score by fully understanding the breakdown of their performance and the different factors impacting it by further setting a goal to improve user’s satisfaction.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Gouvernel in view of Blank in view of Seth, as applied in claim 1, and further in view of Edwin Kenneth Margulies (US 9,118,763 B1, hereinafter “Margulies”).
Claim 23:
Cooper does not explicitly teach the following, however Margulies teaches the following limitation:
The computer-readable medium of claim 1, wherein the client being served during the first performance by the subject agent is the same client who was served by at least one of the second set of agents in a prior performance [fig. 3C step 3290 describes real time feedback proxy which for example, additional attributes (new performance interaction)related to an existing token (existing client ) with an existing interaction ID may be collected during an existing transaction, wherein such subsequent attribute information may include a change in sentiment (either good or bad) that may in turn trigger the rules engine 115 to escalate said interaction as described in col 25 lines 1-17. Examiner notes: the cited text refers to two separate interaction associated with the same client on separate occasions].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Margulies with Cooper, Gouvernel, Blank, and Seth, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to ensure the client being served during the live performance by the subject agent is the same client who was served by at least one of the second set of agents in a second performance. Doing so would help to enhance customer satisfaction and keep the interactions on record on behalf of agents in questions.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper  in view of Gouvernel  in view of Blank in view of Seth, as applied in claim 1, and further in view of Vladimir Edelman (US 2017/0083848 A1, hereinafter “Edelman”).
Claim 25:
Cooper teaches the following limitation:
wherein the step of calculating the weight for each designated performance metric is at least based on the forecasted satisfaction rating [para. 00147 describes a calculations module (940) configured to calculate the performance metrics (850) from the received data and/or any historical data stored in the data store (870), further fig. 6A illustrates weight score associated with performance metric, while [0175] the system enable the administrator to perform administrative operations, including, but not limited to, adding, deleting, and updating agent profiles, manually entering performance scores (e.g., customer satisfaction survey scores), managing team memberships, setting and modifying thresholds (e.g., bonus criteria), setting and modifying factors associated with overhead and margin thresholds, defining, modifying, and deleting customer satisfaction survey questions, and any other administrative function helpful for the operation of the system (800), while para 0012 the performance metrics are provided to the client device in real time].
While Cooper does not explicitly teach the following, however Edelman teaches the following limitation:
The computer-readable medium of claim 1, further comprising: forecasting, via the processor, a satisfaction rating of the client, [[0040] server 102 may use a growth factor (weight)provided by management as a factor for use in future forecasts(satisfaction rating based on sales performance). Server 102 may generate future performance goals automatically as previous sales information becomes available, or it may be generated manually, by a manager requesting that such a future performance goal be generated].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Edelman with Cooper, Gouvernel, Blank, and Seth, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to calculating a weight for each designated performance metric based forecasted future goal. Doing so would help to enhance customer satisfaction and keep the interactions on record on behalf of agents in questions.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Gouvernel  in view of Blank in view of Seth, as applied in claim 1, and further in view of  Lyle Potgieter (US 2016/0104095 A1, hereinafter “Potgieter”).
Claim 26
Cooper does not explicitly teach the following, however Potgieter teaches the following limitation:
The computer-readable medium of claim 1, further comprising: prior to transmitting the overall performance score to the subject agent, receiving, from the subject agent, a request to transmit the overall performance score [[0104] Display 500 has a tab index 510 with a number of labelled tabs corresponding to features of assessment application 200. These tabs may include “Main Menu”, through which a user may be able to log in; “Position Description”, which may provide a description of the role of a selected or logged in employee; “Dashboard” through which the user may be able to monitor the assessed objectives and performance reviews;  [0105] Dashboard tab 511 has a label 512 showing the name of the employee who is logged in, and what view is enabled. [0106] Dashboard tab includes a secondary tab index 520, which may contain tabs allowing the user to navigate through various assessment data sets. Tab index 520 includes a “Set Plan” tab, allowing a user to look at data for set objectives; a “Review” tab, allowing the user to look at data for performance reviews, and an “Organisation Score” tab, allowing the user to see an overall score for each employee. The examiner notes that the employee logged in can request to retrieve score by clicking/accessing the review and organization score tabs].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Potgieter with Cooper, Gouvernel, Blank, and Seth, because both references are analogous and compatible since they are directed to the same field on endeavor of performance evaluation, to transmit the overall performance score to the subject agent bases. Doing so would help to enhance customer satisfaction by allowing access to workers of their performance evaluation.

Conclusion
US 20160112565 A1
Agent Evaluation System
Surdick; Robert Troy
US 20100121688 A1
AGENT FEEDBACK TOOL
Marsch; Fatima et al.
US 20020184085 A1
Employee performance monitoring system
Lindia, Stephen A. et al.
US 20020082736 A1
Quality management system
Lech, Mark Matthew et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683